Case 5:20-cv-00519 Document 1 Filed 04/24/20 Page 1 of 9 PageID #: 1
Case 5:20-cv-00519 Document 1 Filed 04/24/20 Page 2 of 9 PageID #: 2
Case 5:20-cv-00519 Document 1 Filed 04/24/20 Page 3 of 9 PageID #: 3
Case 5:20-cv-00519 Document 1 Filed 04/24/20 Page 4 of 9 PageID #: 4
Case 5:20-cv-00519 Document 1 Filed 04/24/20 Page 5 of 9 PageID #: 5
Case 5:20-cv-00519 Document 1 Filed 04/24/20 Page 6 of 9 PageID #: 6
Case 5:20-cv-00519 Document 1 Filed 04/24/20 Page 7 of 9 PageID #: 7
Case 5:20-cv-00519 Document 1 Filed 04/24/20 Page 8 of 9 PageID #: 8
Case 5:20-cv-00519 Document 1 Filed 04/24/20 Page 9 of 9 PageID #: 9




           24th         April
